EXHIBIT 10.7

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AS WELL AS THE SECURITIES INTO
WHICH THESE SECURITIES MAY BE CONVERTED, HAVE BEEN ISSUED IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION AFFORDED BY REGULATION S OF THE SECURITIES ACT OF
1933, AS AMENDED. THESE SECURITIES MAY NOT BE TRANSFERRED WITHOUT REGISTRATION,
EXCEPT IN A TRANSACTION EXEMPT FROM REGISTRATION.


Air-Q Wi-Fi Corporation

(Incorporated Under the Laws of the State of Delaware)


1,250,000 COMMON STOCK PURCHASE WARRANTS


(EACH WARRANT ENTITLES THE HOLDER TO PURCHASE ONE COMMON SHARE) INITIAL WARRANT
EXERCISE PRICE $1.00


THIS CERTIFIES THAT, for value received, HEYER CAPITAL FUND (the “Holder”), as
registered owner of this Common Stock Purchase Warrant (a “Warrant” or the
“Warrants”), is entitled at any time or from time to time after issuance hereof
at or before 5:00 p.m., Central Time, on April 22, 2009 (the “Expiration Date”),
to subscribe for, purchase and receive the above-specified, fully-paid and
non-assessable Common Shares, $.001 par value per share (the “Common Shares”),
of Air-Q Wi-Fi Corporation, a Delaware corporation (the “Company”), at the
purchase price of $1.00 per share (the “Exercise Price”), upon presentation and
surrender of this Warrant and payment of the Exercise Price for such Common
Shares of the Company at the principal office of the Company, but only subject
to the conditions set forth herein. The Exercise Price and the number of Common
Shares purchasable upon exercise of each Warrant are subject to adjustments upon
the occurrence of certain events described herein.


Upon due presentment for transfer of this Warrant at the principal office of the
Company, a new Warrant of like tenor and evidencing, in the aggregate, a like
number of Warrants, subject to any adjustments made in accordance with the
provisions hereof, shall be issued to the transferee in exchange for this
Warrant, subject to the limitations provided herein, upon payment of any tax or
governmental charge imposed in connection with such transfer.


The holder of the Warrants evidenced hereby may exercise all or any whole number
of such Warrants during the period and in the manner stated herein. The Exercise
Price payable in lawful money of the United States of America and in cash or by
certified or bank cashier’s check or bank draft payable to the order of the
Company. If, upon exercise of any Warrants evidenced hereby, the number of
Warrants exercised shall be less than the total number of Warrants so evidenced,
there shall be issued to the Warrantholder a new Warrant evidencing the number
of Warrants not so exercised.


No Warrant may be exercised after 5:00 p.m., Central Time, on the Expiration
Date and any Warrant not exercised by such time shall become void, unless
extended by the Company.


The Company covenants that it will, at all times, reserve and have available
from its authorized shares of Common Stock such number of shares of Common Stock
as shall then be issuable on exercise of all outstanding Warrants. The Company
covenants that all Warrant Shares, when issued, shall be duly and validly
issued, fully paid and non-assessable, and free from all taxes, liens and
charges with respect to the issue thereof.


Adjustment of Exercise Price and Shares


A. In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall issue any of its Common Stock as a stock dividend or
shall subdivide the number of outstanding shares of Common Stock into a greater
number of shares, then, in either of such events, the Exercise Price in effect
at the time of such action shall be reduced proportionately and the number of
shares of Common Stock purchasable pursuant to the Warrants shall be increased
proportionately. Conversely, in the event the Company shall reduce the number of
its outstanding shares of Common Stock by combining such shares into a smaller
number of shares, then, in such event, the Exercise Price in effect at the time
of such action shall be increased proportionately and the number of shares of
Common Stock at that time purchasable pursuant to the Warrants shall be
decreased proportionately. Such stock dividend paid or distributed on the Common
Stock in shares of any other class of the Company or securities convertible into
shares of Common Stock shall be treated as a dividend paid or distributed in
shares of Common Stock to the extent shares of Common Stock are issuable on the
payment or conversion thereof.


B. In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall be recapitalized by reclassifying its outstanding
shares of Common Stock into shares with a different par value, or by changing
its outstanding Common Stock to shares without par value or in the event of any
other material change of the capital structure of the Company or of any
successor corporation by reason of any reclassification, recapitalization or
conveyance, prompt, proportionate, equitable, lawful and adequate provision
shall be made whereby any holder of the Warrants shall thereafter have the right
to purchase, on the basis and the terms and conditions specified in this
Agreement, in lieu of the shares of Common Stock of the Company theretofore
purchasable on the exercise of any Warrant, such securities or assets as may be
issued or payable with respect to, or in exchange for, the number of shares of
Common Stock of the Company theretofore purchasable on exercise of the Warrants
had such reclassification, recapitalization or conveyance not taken place; and,
in any such event, the rights of any holder of a Warrant to any adjustment in
the number of shares of Common Stock purchasable on exercise of such Warrant, as
set forth above, shall continue and be preserved in respect of any stock,
securities or assets which the holder becomes entitled to purchase; provided,
however, that a merger, acquisition of a going business or a portion thereof
(whether for cash, stock, notes, other securities, or a combination of cash and
securities), exchange of stock for stock, exchange of stock for assets, or like
transaction involving the Company, in which the Company is the surviving entity,
will not be considered a “material change” for purposes of this paragraph, and
no adjustment shall be made hereunder by reason of any such merger, acquisition,
exchange of stock for stock, exchange of stock for assets, or like transaction.


C. In the event the Company, at any time while the Warrants shall remain
unexpired and unexercised, shall sell all or substantially all of its property,
or dissolves, liquidates or winds up its affairs, prompt, proportionate,
equitable, lawful and adequate provision shall be made as part of the terms of
such sale, dissolution, liquidation or winding up such that the holder of a
Warrant may thereafter receive, on exercise of such Warrant, in lieu of each
share of Common Stock of the Company which such holder would have been entitled
to receive upon exercise of such Warrant, the same kind and amount of any stock,
securities or assets as may be issuable, distributable or payable on any such
sale, dissolution, liquidation or winding up with respect to each share of
Common Stock of the Company; provided, however, that, in the event of any such
sale, dissolution, liquidation or winding up, the right to exercise the Warrants
shall terminate on a date fixed by the Company, such date to be not earlier than
5:00 p.m., Central Time, on the 30th day next succeeding the date on which
notice of such termination of the right to exercise the Warrants has been given
by mail to the holders thereof at such addresses as may appear on the books of
the Company.


D. In the event, prior to the expiration of the Warrants by exercise or by their
terms, the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to purchase shares of its Common Stock at a price
per share more than 10% below the then-current market price per share (as
defined below) of its Common Stock at the date of taking such record, then (i)
the number of shares of Common Stock purchasable pursuant to the Warrants shall
be redetermined as follows: the number of shares of Common Stock purchasable
pursuant to a Warrant immediately prior to such adjustment (taking into account
fractional interests to the nearest 1,000th of a share) shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
of the Company then outstanding (excluding the Common Stock then owned by the
Company) immediately prior to the taking of such record, plus the number of
additional shares offered for purchase, and the denominator of which shall be
the number of shares of Common Stock of the Company outstanding (excluding the
Common Stock owned by the Company) immediately prior to the taking of such
record, plus the number of shares which the aggregate offering price of the
total number of additional shares so offered would purchase at such current
market price; and (ii) the Exercise Price per share of Common Stock purchasable
pursuant to a Warrant shall be redetermined as follows: the Exercise Price in
effect immediately prior to the taking of such record shall be multiplied by a
fraction, the numerator of which is the number of shares of Common Stock
purchasable immediately prior to the taking of such record, and the denominator
of which is the number of shares of Common Stock purchasable immediately after
the taking of such record as determined pursuant to clause (i) above. For the
purpose hereof, the current market price per share of Common Stock of the
Company at any date shall be deemed to be the average of the closing prices, as
reported by the Company’s primary trading market, for 20 consecutive business
days commencing 15 business days prior to the record date.


E. On exercise of the Warrants by the holders, the Company shall not be required
to deliver fractions of shares of Common Stock; provided, however, that prompt,
proportionate, equitable, lawful and adequate adjustment in the Exercise Price
payable shall be made in respect of any such fraction of one share of Common
Stock on the basis of the Exercise Price per share.


F. In the event, prior to expiration of the Warrants by exercise or by their
terms, the Company shall determine to take a record of the holders of its Common
Stock for the purpose of determining shareholders entitled to receive any stock
dividend, distribution or other right which will cause any change or adjustment
in the number, amount, price or nature of the Common Stock or other stock,
securities or assets deliverable on exercise of the Warrants pursuant to the
foregoing provisions, the Company shall give to the Registered Holders of the
Warrants at the addresses as may appear on the books of the Company at least 15
days’ prior written notice to the effect that it intends to take such a record.
Such notice shall specify the date as of which such record is to be taken; the
purpose for which such record is to be taken; and the number, amount, price and
nature of the Common Stock or other stock, securities or assets which will be
deliverable on exercise of the Warrants after the action for which such record
will be taken has been completed. Without limiting the obligation of the Company
to provide notice to the Registered Holders of the Warrant Certificates of any
corporate action hereunder, the failure of the Company to give notice shall not
invalidate such corporate action of the Company.


G. The Warrant shall not entitle the holder thereof to any of the rights of
shareholders or to any dividend declared on the Common Stock, unless the Warrant
is exercised and the Warrant Shares purchased prior to the record date fixed by
the Board of Directors of the Company for the determination of holders of Common
Stock entitled to such dividend or other right.


H. No adjustment of the Exercise Price shall be made as a result of, or in
connection with, (i) the establishment of one or more employee stock option
plans for employees of the Company, or the modification, renewal or extension of
any such plan, or the issuance of Common Stock on exercise of any options
pursuant to any such plan, (ii) the issuance of individual warrants or options
to purchase Common Stock, the issuance of Common Stock upon exercise of such
warrants or options, or the issuance of Common Stock in connection with
compensation arrangements for directors, officers, employees, consultants or
agents of the Company or any Subsidiary, and the like, or (iii) the issuance of
Common Stock in connection with a merger, acquisition of a going business or a
portion thereof (whether for cash, stock, notes, other securities, or a
combination of cash and securities), exchange of stock for stock, exchange of
stock for assets, or like transaction.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President and its Secretary, each by a facsimile of his signature.


Dated: April 23, 2004.


AIR-Q WI-FI CORPORATION

By: /s/ DAVID LOFLIN

David Loflin

President


By: /s/ WADDELL D. LOFLIN

Waddell D. Loflin

Secretary


FORM OF ASSIGNMENT

To Be Executed by the Registered Holder if He

Desires to Assign Warrants Evidenced Hereby

FOR VALUE RECEIVED ___________ hereby sells, assigns and transfers unto
_________ Warrants, evidenced hereby, and does hereby irrevocably constitute and
appoint _____ Attorney to transfer the said Warrants, evidenced hereby on the
books of the Company, with full power of substitution.


Dated: ________ X____________

Signature


NOTICE: The above signature must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.


Signature Guaranteed: _________


FORM OF ELECTION TO PURCHASE

To be Executed by the Holder if He Desires

to Exercise Warrants Evidenced Hereby


TO: AIR-Q WI-FI CORPORATION


The undersigned hereby irrevocably elects to exercise ______________ Warrants
evidenced hereby for, and to purchase hereunder, __________________ full shares
of Common Stock issuable upon exercise of said Warrants and delivery of
$_____________ and any applicable taxes. The undersigned requests that
certificates for such shares be issued in the name of:


(Please print name and address)


If said number of Warrants shall not be all the Warrants evidenced hereby, the
undersigned requests that a new Warrant Certificate evidencing the Warrants not
so exercised be issued in the name of and delivered to:


(Please print name and address)


Dated: ______ X ________


NOTICE: The above signature must correspond with the name as written upon the
face of the within Warrant Certificate in every particular, without alteration
or enlargement or any change whatsoever, or if signed by any other person the
Form of Assignment hereon must be duly executed and if the certificate
representing the shares or any Warrant Certificate representing Warrants not
exercised is to be registered in a name other than in which the within Warrant
Certificate is registered, the signature of the holder hereof must be
guaranteed.


Signature Guaranteed: _________


SIGNATURE MUST BE GUARANTEED BY A MEDALLION SIGNATURE GUARANTY.